  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BOBBY RAY SHAMBURGER, JR., )
                           )
     Plaintiff,            )
                           )             CIVIL ACTION NO.
     v.                    )               2:18cv739-MHT
                           )                    (WO)
WARDEN MYERS, et al.,      )
                           )
     Defendants.           )

                            OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

inmate,   filed   this   lawsuit    claiming   that   defendants

failed to protect him from assault by another inmate,

used excessive force against him, and delayed provision

of adequate medical care.          This lawsuit is now before

the court on the recommendation of the United States

Magistrate Judge that defendants' motion for summary

judgment should be granted.        There are no objections to

the recommendation.      After an independent and de novo

review of the record, and based on plaintiff’s lack of

objection to the recommendation, the court concludes
that the magistrate judge’s recommendation should be

adopted, albeit for somewhat different reasons.*

    An appropriate judgment will be entered.

    DONE, this the 30th day of June, 2021.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




    * One concern is that the recommendation omits the
important   word   “repeatedly”   from  the   following
statement:   “Generally,   correctional  officers   are
authorized to use force when a prisoner ‘[repeatedly]
fails to obey an order.’” Recommendation (Doc. 32) at
25 (quoting Pearson v. Taylor, 665 F. App'x 858, 864
(11th Cir. 2016)). Moreover, the court does not agree
with the broad statement that a prisoner’s failure to
obey an order generally justifies a use of force. The
appropriateness of a particular use of force depends on
“whether force was applied in a good-faith effort to
maintain or restore discipline, or maliciously and
sadistically to cause harm.” Wilkins v. Gaddy, 559 U.S.
34, 37 (2010) (quoting Hudson v. McMillian, 503 U.S. 1,
7 (1992)), which must be evaluated on a case-by-case
basis. The fact that an order was disobeyed is relevant
to the analysis, but so are many other factors.     See
Hudson, at 7 (discussing relevant factors under Whitley
v. Albers, 475 U.S. 312 (1986)).
